    Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 1 of 41 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Angelo Walton,                                       CASE NO. 1:21-CV-607

                               Plaintiff,             JUDGE

                vs.                                   DEFENDANT FORD MOTOR
                                                      COMPANY’S NOTICE OF REMOVAL
 Ford Motor Company, et.al.,

                               Defendants.

       Defendant Ford Motor Company (“Ford”), by its counsel, hereby removes to this court,

pursuant to 28 U.S.C. §§ 1331, and 1441(b), based on federal question, the claims pending as Case

No. A2102907 of the Court of Common Pleas for Hamilton County, Ohio. In support of this

removal, Ford states as follows:
                                   I.   THE REMOVED CASE

       1.      The removed case is a civil action commenced in the Common Pleas Court for

Hamilton County, Ohio by Plaintiff Angelo Walton against Ford and Northgate Ford, Inc. entitled

Angelo Walton v. Ford Motor Company, et al., Case No. A2102907 (the “State Action”). The

named Defendants are Ford and Northgate.

       2.      Plaintiff filed the State Action on August 18, 2021, asserting breach of Magnuson

Moss Warranty Act, Ohio Consumer Sales Practices Act, and Revocation of Acceptance claims

against Ford. See Complaint.
     Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 2 of 41 PAGEID #: 2




                            II.     PROCEDURAL REQUIREMENTS

        1.      Ford has thirty (30) days from the date of service or receipt of a copy of the

Complaint to remove a case. 28 U.S.C. § 1446(b). Ford was served with a copy of the Complaint

on August 23, 2021. This Notice of Removal is therefore timely filed and co-Defendant Northgate

Ford, Inc. has consented to this Removal.

        2.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders for the

State Action in Ford’s possession are contained in Exhibit A filed herewith.

        3.      Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Southern District of Ohio

because this district embraces the place in which the removed action has been pending.

        4.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

will be filed with the Court of Common Pleas for Hamilton County, Ohio promptly after filing of

same in this Court.

        5.      Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of Removal

will be given to all adverse parties promptly after the filing of same in this Court.

        6.      If any question arises as to the propriety of the removal of this action, Ford requests

the opportunity to conduct discovery, brief any disputed issues and to present oral argument in

favor of its position that this case is properly removable.

        7.      Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of Ford’s right to assert defenses including, without limitation, the defenses of (i)

lack of jurisdiction over person, (ii) improper venue and/or forum non conveniens, (iii)

insufficiency of process, (iv) insufficiency of service of process, (v) improper joinder of claims

and/or parties, (vi) failure to state a claim, (vii) failure to join indispensable party(ies), or (viii) any

other procedural or substantive defense available under state or federal law.

                   III.     FEDERAL QUESTION JURISDICTION EXISTS

        8.      Ford submits to this Court that it has original jurisdiction because it arises under

the laws of the United States and invokes the federal question jurisdiction of this Court as provided

in 28 U.S.C. § 1331 and § 1441(b). Specifically, Plaintiff’s Complaint alleges a violation of the
    Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 3 of 41 PAGEID #: 3




federal Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et. seq. (the “Warranty Act”) by

Defendant. As set forth in the Complaint, Plaintiff contends that Ford’s alleged failure to conform

a vehicle purchased by Plaintiff in Oregon to its written warranty constitutes a violation of the

Warranty Act and entitles Plaintiff to recover damages pursuant to 15 U.S.C. § 2310(d)(1). The

appropriate district court of the United States has original jurisdiction over any Warranty Act claim

where the amount in controversy is $50,000 or greater, exclusive of interests and costs. See 15

U.S.C. § 2310(d)(1)(B) and (3)(B).



            IV.     THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET

       9.         The amount in controversy in this action exceeds $50,000, exclusive of interest and

costs. See 28 U.S.C. § 1332.

       10.        “’[A] defendant’s notice of removal need include only a plausible allegation that

the amount in controversy exceeds the jurisdictional threshold.’” Stapleton v. Skyline Terrace

Apartments, N.D. Ohio No. 5:17-cv-02207, 2018 WL 1315151, *1 (Mar. 14, 2018) (quoting Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). “By design, § 1446(a)

tracks the general pleading requirement stated in Rule 8(a)” which requires only that the grounds

for removal be stated in a “short and plain statement.” Dart, 135 S. Ct. at 553.

       11.        Generally, the amount claimed by the Plaintiff in the original complaint controls

the amount in controversy determination. Gafford v. Gen. Elec. Co., 997 F. 2d 150, 155 (6th Cir.

1993), abrogated on other grounds by Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181, 175

L.Ed. 2d 1029 (2010). Where a plaintiff seeks “to recover some unspecified amount that is not

self-evidently greater or less than the federal amount-in-controversy requirement, the defendant

satisfies its burden when it proves that the amount in controversy more likely than not exceeds

$75,000.” Everett v. Verizon Wireless, Inc., 460 F. 3d 818, 822 (6th Cir. 2006), abrogated on other

grounds by Hertz Corp., 559 U.S. 77, 130 S. Ct. 1181.

       12.        Ford disputes that it is liable for any damages whatsoever to Plaintiff. Nevertheless,

Ford can demonstrate that the amount in controversy exceeds $50,000 under the “preponderance
     Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 4 of 41 PAGEID #: 4




of the evidence” standard. See Hayes v. Equitable Energy Resources Co., 266 F. 3d 560, 572 (6th

Cir. 2001).

        13.     In the case at bar, Plaintiff seeks both monetary relief. This is a products liability

case. Plaintiff alleges breach of express and implied warranties under state law and the Magnusson

Moss Warranty Act (15 U.S.C. §2301, et. seq.); breach of contract, and a violation of the Ohio

Consumer Sales Practices Act (R.C. §1345.01, et. seq.). (Compl. ¶¶ 9-71).

        14.     Plaintiff alleges that on July 7, 2018, he purchased a new 2018 Ford F-350 for

approximately $65,522.62, and that the vehicle is defective because, upon information and belief,

it suffers from “substantial defects.” (Compl. ¶¶ 4-6). Plaintiff alleges he took the F-350 in for

repairs on multiple occasions and further alleges that it cannot be repaired (Compl. ¶¶ 3).

        15.     Plaintiff alleges that the “amount in controversy exceeds FIFTEEN THOUSAND

DOLLARS ($15,000.00), exclusive of interest and costs…, together with equitable relief. (Compl.

¶ 8). This amount is exclusive of the following additional damages Plaintiff seeks to recover:

economic damages, noneconomic damages, incidental damages, treble damages, and attorneys’

fees. Id. Plaintiff also seeks a “refund of the total purchase price, reimbursement of costs

associated with accessories added to the vehicle and finance charges paid by Plaintiff for the 2018

F-350”. (Id., p. 9).

        16.     The amount in controversy calculation includes attorney’s fees if a statute allows

for payment of attorneys’ fees to the prevailing party. Williamson v. Aetna Life Ins. Co., 481 F.

3d 369, 376 (6th Cir. 2007).

        17.     Both the Magnusson Moss Warranty Act and Ohio Consumer Sales Practices Act

allow for the recovery of attorney’s fees, which regularly exceed $30,000. See e.g. Bales v. Forest

River, Inc., 8th Dist. Cuyahoga No. 107896, 2019-Ohio-4160 (Court upheld award of $47,637.02

in attorneys’ fees and litigation costs in a case with alleged violations of the Ohio Consumer Sales

Practices Act and Magnusson Moss Warranty Act).

        18.     If Plaintiff were to prevail on their Consumer Sales Practices Act claims, he could

be awarded damages of $50,000.00 or more if awarded a refund of the purchase price for the 2018
     Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 5 of 41 PAGEID #: 5




F-350. Thus, it is more likely than not that the amount in controversy exceeds $50,000.

       19.     Thus, the total amount in controversy therefore exceeds $50,000.00. The amount

in controversy is satisfied.

                                          CONCLUSION

       20.      Consequently, the State Action may be removed to this Court by Ford in accordance

with the provisions of 28 U.S.C. §§ 1331, and 1441(b) because: (i) this action is a civil action

pending within the jurisdiction of the United States District Court for the Southern District of Ohio,

(ii) the action is based on federal question, and (iii) the amount in controversy exceeds $50,000.00,

exclusive of interest and costs.


                                               Respectfully submitted,


                                               /s/ Jeremiah J. Wood
                                               Jeremiah J. Wood (0075728)
                                               BAKER & HOSTETLER LLP
                                               200 Civic Center Drive, Suite 1200
                                               Columbus, Ohio 43215
                                               Telephone: (614) 462-5139
                                               Fax: (614) 462-2654
                                               Email: jjwood@bakerlaw.com
                                               Attorney for Ford Motor Company
    Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 6 of 41 PAGEID #: 6




                               CERTIFICATE OF SERVICE
       The undersigned, an attorney, hereby certifies that he served a copy of the foregoing

document to the following via electronic mail, on September 22, 2021:


        Christopher A. Winkler, Esq.
        Ronald J. Bolz, Esq.
        Law Offices of Ronald J. Bolz
        30928 Ford Road
        Garden City, MI 48135
        cwinkler@lemonauto.com
        Attorneys for Plaintiff


                                            /s/ Jeremiah J. Wood
                                            Jeremiah J. Wood
 Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 7 of 41 PAGEID #: 7

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    08/23/2021
                                                                                                    CT Log Number 540118973
TO:         Chuck Morici
            Ford Motor Company
            1 American Rd
            Dearborn, MI 48126-2798

RE:         Process Served in Ohio

FOR:        Ford Motor Company (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Angelo Walton, Pltf. vs. Ford Motor Company and Northgate Lincoln-Mercury, Inc.,
                                                  etc., Dfts.
DOCUMENT(S) SERVED:                               Summons, Attachment(s), Complaint
COURT/AGENCY:                                     Hamilton County Court of Common Pleas, OH
                                                  Case # A2102907
NATURE OF ACTION:                                 Product Liability Litigation - Lemon Law - 2018 Ford F-350, VIN#:
                                                  1FT8W3BT2JEB88258
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Columbus, OH
DATE AND HOUR OF SERVICE:                         By Certified Mail on 08/23/2021 postmarked on 08/19/2021
JURISDICTION SERVED :                             Ohio
APPEARANCE OR ANSWER DUE:                         Within 28 days after service, exclusive of the day of service
ATTORNEY(S) / SENDER(S):                          Christopher A. Winkler
                                                  Law Office of Ronald J. Bolz, PLLC
                                                  30928 Ford Road
                                                  Garden City, MI 48135
                                                  734-261-4700
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/23/2021, Expected Purge Date:
                                                  08/28/2021

                                                  Image SOP

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  4400 Easton Commons Way
                                                  Suite 125
                                                  Columbus, OH 43219
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / SD
                                                                                                                                        neopostr
AFTAB PUREVAL                                                                                                                           08/1912021
                          Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 8 of 41 PAGEID #: 8                                                    $007. 52
1000 MAIN STREET ROOM 3                                                                                                                 0:8111Ci.siriggE.
CINCINNATI OH 45202
                                                                                                                                                              ZIP 45202
COMMON PLEAS CIVIL
A 2102907 D 1
                           CERTIFIED MAIL                                                                                                                   0411_12204676




                                          1 1 11
                                          7194 5168 6310 0946 0097




                                          08/19/2021 SUMMONS & COMPLAINT
                                          FORD MOTOR COMPANY
                                          CO CT CORPORATION SYSTEM
                                          4400 EASTON COMMONS WAY SUITE 125
                                          COLUMBUS OH 43219




                                                                                  111111110.11111 1u101111111110'1111.11.1111111111in
     Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 9 of 41 PAGEID #: 9
                                                                                               COPY


                                              COURT OF COMMON PLEAS
                                              HAMILTON COUNTY, OHIO




ANGELO WALTON
    PLAINTIFF
                                                                                         Use below number on
                                                                                         all future pleadings

                                                                                   No.   A 2102907
                                                                                            SUMMONS
FORD MOTOR COMPANY
     DEFENDANT


        FORD MOTOR COMPANY
        CO CT CORPORATION SYSTEM                                          D- 1
        4400 EASTON COMMONS WAY SUITE 125
        COLUMBUS OH 43219




You are notified
that you have been named Defendant(s) in a complaint filed by

        ANGELO WALTON
        38 DEWITT STREET
        CINCINNATI OH 45218

                                                                                                   Plaintiff(5)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.




Name and Address of attorney                                               AFTAB PUREVAL
CHRISTOPHER WINKLER                                                        Clerk, Court of Common Pleas
30928 FORD RD                                                                 Hamilton County, Ohio
GARDEN CITY         MI                             48135

                                                                     By    RICK HOFMANN
                                                                                                   Deputy


                                                                     Date:       August 19, 2021



11g121!131°11121,i1ll 111111110 11111111111111111111 VIII 11111111
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 10 of 41 PAGEID #: 10




                         AFTAB PUREVAL
                HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                            August 18, 2021 03:45 PM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                             Hamilton County, Ohio
                              CONFIRMATION 1099821


           ANGELO WALTON                                                        A 2102907
             vs.
     FORD MOTOR COMPANY



       FILING TYPE: INITIAL FILING(IN COUNTY)WITH JURY
                            DEMAND
                                          PAGES FILED:31




                                                      EFR200




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 11 of 41 PAGEID #: 11




                                    IN THE COURT OF COMMON PLEAS
                                        HAMILTON COUNTY,OHIO

          ANGELO WALTON                     )
          38 Dewitt Street                  )                 Case No:
          Cincinnati, OH 45218              )
                                            )                 Judge:
          v.                                )
                                            )
          FORD MOTOR COMPANY                )                 COMPLAINT
          do CT Corporation System          )
          4400 Easton Commons Way, Ste. 125 )                 (Jury Demand Endorsed Hereon)
          Columbus, Ohio 43219              )
                                            )
          NORTHGATE LINCOLN-MERCURY, INC.)
          d/b/a NORTHGATE FORD              )
          8810 Colerain Ave.                )
          Cincinnati, OH 45251 •            )
                                            )

                  NOW COMES the Plaintiff, by and through the undersigned attorneys, complains

           against the above named Defendants as follows:

                  1.     Plaintiff is a resident of the city of Cincinnati, Ohio.

                  2.     Defendant, Ford Motor Company (hereinafter referred to as

          "Manufacturer"), is a Delaware Corporation authorized to do business in the State of

           Ohio and, at all times relevant hereto, was engaged in the manufacture, warrantying,

           sale distribution and/or importing of Ford vehicles and related parts and equipment for

           sale in the state of Ohio, with its registered office in the city of Columbus, County of

           Franklin, Ohio.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 12 of 41 PAGEID #: 12




                  3.     Defendant, Northgate Lincoln-Mercury, Inc. d/b/a Northgate Ford

          (hereinafter referred to as "Seller"), is an Ohio corporation authorized to do business in

          the State of Ohio and, at all times relevant hereto, was an authorized agent for

           Manufacturer, and was engaged in the business of selling and servicing Ford vehicles in

          the City of Cincinnati, Hamilton County, and State of Ohio.

                  4.     On or about July 7, 2018, Plaintiff entered into a vehicle purchase

           agreement with Seller, and was delivered a 2018 Ford F-350, VIN

           1 FT8W3BT2JEB88258 (hereinafter referred to as "2018 F-350")(see copy of the Retail

           Installment Contract attached as Exhibit A).

                  5.     Along with the sale and servicing of the 2018 F-350, Plaintiff received

           written warranties and other express and implied warranties from Defendants.(A copy

           of the written warranties is in the possession of the Defendants and too voluminous to

           attach hereto).

                  6.     Plaintiff has taken the 2018 F-350 to Manufacturer's authorized

           agents/dealers, including Seller, for repair of substantial defects, however the vehicle's

           substantial nonconformities were not timely repaired.(See including, but not limited to,

           the repair records attached as Exhibit B)

                  7.     This cause of action arises out of Defendants', various breaches of

           warranties, violations of statutes as hereinafter alleged.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 .1 A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 13 of 41 PAGEID #: 13




                 8.      The amount in controversy exceeds FIFTEEN THOUSAND DOLLARS

          ($15,000.00), exclusive of interest and costs, for which Plaintiff seeks judgment against

           Defendants, together with equitable relief. In addition, Plaintiff seeks damages from the

           Defendants as set forth below, including, but not limited to, economic damages,

           noneconomic damages, incidental, consequential and actual damages, interest, costs,

           and attorneys' fees.

                                               COUNT I
                                     BREACH OF EXPRESS WARRANTY

                 9.      Plaintiff incorporates herein by reference each and every allegation

           contained in Paragraphs 1 through 8 as though herein fully restated and realleged.

                  10.    Plaintiff is a "buyer" under the Ohio Uniform Commercial Code, Ohio Rev.

           Code(ORC)1302.01.

                  1 1.   Defendants are "sellers" under the Ohio Uniform Commercial Code, ORC

           1302.01

                  12.    The 2018 F-350 constitutes "goods" under the Ohio Uniform Commercial

           Code, ORC 1302.01.

                  13.    This is a "transaction in goods," to which ORC 1302.02 is applicable.

                  14.    Plaintiffs purchase of the 2018 F-350 was accompanied by an express,

           written warranty, offered by the Defendants. At the subsequent servicing of the vehicle,

           an additional warranty was provided regarding the parts installed and labor performed.

           Whereby said warranties were part of the basis of the bargain of the contract, upon

           which Plaintiff relied, between Plaintiff and Defendants for its sale and servicing of the

           vehicle.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 14 of 41 PAGEID #: 14




                  15.    In these express warranties, the Defendants warranted if any defects were

          discovered within certain periods of time, the Defendants would provide repair of the

          2018 F-350 in a reasonable amount of time and free of charge to Plaintiff under the

          terms of the express warranty.

                  16.    Plaintiff discovered the 2018 F-350 had defects and problems after

          Plaintiff purchased the vehicle as discussed above.

                  17.    Plaintiff notified Defendants of the aforementioned defects.

                  18.    Plaintiff has provided the Defendants with reasonable opportunities to

           repair or replace the 2018 F-350.(Including, but not limited to, Exhibit B, repair orders).

                  19.    Plaintiff has reasonably met all obligations and pre-conditions as provided

           in the express warranty.

                  20.    During the service history of the vehicle the Defendants failed to

           adequately repair the 2018 F-350 and/or did not repair the 2018 F-350 in a timely

          fashion.

                  21.    The 2018 F-350's defects have rendered the limited warranties ineffective

           to the extent that the limited remedy of repair and/or adjustment of defective parts failed

           of its essential purpose pursuant to ORC 1302.93(B).

                  22.    The 2018 F-350 contained defects which substantially impair the value

           and use of the 2018 F-350 to the Plaintiff.

                  23.    These defects could not reasonably have been discovered by the Plaintiff

           prior to Plaintiffs purchase and/or acceptance of the 2018 F-350.

                  24.    The Defendants induced Plaintiffs acceptance of the 2018 F-350 by

           agreeing, by means of the express warranties, to remedy, within a reasonable time,




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 15 of 41 PAGEID #: 15




          those defects which had not been or could not have been discovered prior to

          acceptance.

                 25.       The 2018 F-350's defective condition has substantially impaired its use

          and value to the Plaintiff, and the 2018 F-350 was in substantially the same condition as

          at delivery except for damage caused by its own defects and ordinary wear and tear.

                 26.       If the finder of fact finds revocation and/or return of the vehicle is improper,

          then, in the alternative, Plaintiff has suffered and is entitled to damages for breach of

           warranty calculated by the difference at the time and place of acceptance between the

           value of the goods accepted and the value they would have had if they had been as

           warranted.

                  27.      The Defendants have refused Plaintiffs demands and have refused to

           provide Plaintiff with the remedies to which Plaintiff is entitled pursuant to ORC 1302.26,

           ORC 1302.85, ORC 1302.88, and ORC 1302.89.

                  WHEREFORE, Plaintiff prays for judgment against Defendants:

                  A.       Declaring acceptance has been properly revoked by Plaintiff and for

           damages incurred in revoking acceptance;

                  B.       For a refund of the total purchase price, reimbursement of costs

           associated with accessories added to the vehicle and finance charges paid by Plaintiff

          for the 2018 F-350;

                  C.       To cancel Plaintiffs retail installment contract and pay off the balance on

           the contract;

                  D.       For incidental, consequential and actual damages;

                  E.       For all damages caused by a Defendant's breach of warranty;




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 16 of 41 PAGEID #: 16




                  F.     For costs, interest and attorneys' fees; and

                  G.     For such other relief this Court deems appropriate.

                                            COUNT II
                        BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

                 28.     Plaintiff incorporates herein by reference each and every allegation

          contained in Paragraphs 1 through 27 as though herein fully restated and realleged.

                  29.    The Defendants are "merchants" with respect to automobiles and their

           replacement parts under the Ohio Uniform Commercial Code, ORC 1302.01.

                  30.    The 2018 F-350 and the replacement parts installed on it at its subsequent

          servicing were subject to implied warranties of merchantability under ORC 1302.27,

           running from the Defendants to the benefit of Plaintiff.

                  31.    The 2018 F-350 and replacement parts installed on the vehicle were not fit

          for the ordinary purpose for which such goods are used and/or would not pass without

           objection in the trade.

                  32.    The defects and problems hereinbefore described rendered the 2018 F-

           350 and replacement parts unmerchantable.

                  33.    The Defendants failed to deliver a merchantable vehicle and replacement

           parts provided and installed on the vehicle by Defendants were of an unmerchantable

           condition.

                  WHEREFORE, Plaintiff prays for judgment against Defendants:

                  A.     Declaring acceptance has been properly revoked and for damages

           incurred in revoking acceptance;

                  B.     For all damages caused by a breach of implied warranty;




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFiJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 17 of 41 PAGEID #: 17




                  C.        For a refund of the total purchase price, reimbursement of costs

          associated with accessories added to the vehicle and finance charges paid by Plaintiff

          for the 2018 F-350;

                  D.        To cancel Plaintiffs retail installment contract and pay off the balance on

          the contract;

                  E.        For consequential, incidental and actual damages;

                  F.        Costs, interest and attorneys'fees; and

                  G.        Such other relief this Court deems appropriate.

                                                 COUNT III
                                         REVOCATION OF ACCEPTANCE

                  34.       Plaintiff incorporates herein by reference each and every allegation

           contained in Paragraphs 1 through 33 as though herein fully restated and realleged.

                  35.       Plaintiff accepted the 2018 F-350 without discovering the above defects

           due to the fact Plaintiff was reasonably induced to accept the vehicle by the difficulty of

           discovery of the above defects.

                  36.       In the alternative, Plaintiff reasonably assumed, and Defendants

           represented, that all of the aforesaid defects and/or nonconformities would be cured

           within a reasonable time.

                  37.       After a reasonable number of attempts by Defendants to cure, it became

           apparent the nonconformities could not be seasonably cured.

                  38.       The nonconformities substantially impaired the value of the 2018 F-350 to

           the Plaintiff.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 18 of 41 PAGEID #: 18




                 39.      Plaintiff has previously notified Defendants of the nonconformities and

          Plaintiff notified Defendant that he seeks revoke acceptance pursuant to ORC 1302.66

          and demanded the refund of his purchase price for the 2018 F-350 and out-of-pocket

          expenses.(Including, but not limited to, the copy of Plaintiffs letter attached hereto as

          Exhibit C).

                 40.      Defendants have failed to accept return of the 2018 F-350 and have failed

          to refund any part of the sum equal to the purchase price and out-of-pocket expenses

          incurred by Plaintiff.

                  WHEREFORE, Plaintiff prays for judgment against Defendants:

                 A.       Declaring acceptance has been properly revoked by Plaintiff and for

          damages incurred in revoking acceptance;

                  B.      For a refund of the total purchase price, reimbursement of costs

          associated with accessories added to the vehicle and finance charges paid by Plaintiff

          for the 2018 F-350;

                  C.      To cancel Plaintiffs retail installment contract and pay off the balance on

          the contract;

                  D.      For consequential, incidental and actual damages;

                  E.      Costs, interest and attorneys'fees; and

                  F.      Such other relief this Court deems appropriate.

                                                COUNT IV
                                   BREACH OF WRITTEN WARRANTY UNDER
                                     MAGNUSON-MOSS WARRANTY ACT

                  41.     Plaintiff incorporates herein by reference each and every allegation

           contained in Paragraphs 1 through 40 as though herein fully restated and realleged.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 19 of 41 PAGEID #: 19




                   42.   Plaintiff is a "consumer" as defined in the Magnuson-Moss Warranty Act

          (hereinafter referred to as the "Warranty Act") 15 USC 2301(3).

                   43.   The Defendants are "suppliers" and "warrantors" as defined by the

           Warranty Act, 15 USC 2301(4) and (5).

                   44.   The 2018 F-350 and its replacement parts are "consumer products" as

           defined in the Warranty Act, 15 USC 2301(1).

                   45.   The 2018 F-350 was manufactured, sold and purchased after July 4,

           1975.

                   46.   The express warranty given by the Defendants pertaining to the 2018 F-

           350 and replacement parts are "written warranties" as defined in the Warranty Act, 15

           USC 2301(6).

                   47.   The Seller and other servicing dealerships are authorized

          .dealerships/agents of Ford Motor Company designated to perform repairs on vehicles

           under Ford Motor Company's automobile warranties.

                   48.   The above-described actions (failure to timely repair and/or properly repair

           the above-referenced defects, etc.), including failure to honor the written warranty,

           constitute a breach of the written warranty by the Defendants actionable under the

           Warranty Act, 15 USC 2310(d)(1) and (2) have damaged the Plaintiff.

                   WHEREFORE, Plaintiff prays for judgment against Defendants:

                   A.    Declaring acceptance has been properly revoked by Plaintiff and for

           damages incurred in revoking acceptance;

                   B.    All damages caused by a breach of written warranty;




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 20 of 41 PAGEID #: 20




                  C.       For a refund of the total purchase price, reimbursement of costs

          associated with accessories added to the vehicle and finance charges paid by Plaintiff

          for the 2018 F-350;

                  D.       To cancel Plaintiffs retail installment contract and pay off the balance on

          the contract;

                  E.       For consequential, incidental and actual damages;

                  F.       For costs, interest and attorneys'fees; and

                  G.       Such other relief this Court deems appropriate.

                                                COUNT V
                                   BREACH OF IMPLIED WARRANTY UNDER
                                     MAGNUSON-MOSS WARRANTY ACT

                 49.       Plaintiff incorporates herein by reference each and every allegation

           contained in Paragraphs 1 through 48 as though herein fully stated and realleged.

                  50.      The above-described actions on the part of the Defendants constitute a

           breach of the implied warranty of merchantability actionable under the Warranty Act, 15

           USC 2301(7), 2308, 2310(d)(1) and (2).

                  WHEREFORE, Plaintiff prays for judgment against Defendants:

                  A.       Declaring acceptance has been properly revoked by Plaintiff and for

           damages incurred in revoking acceptance;

                  B.       For a refund of the total purchase price, reimbursement of costs

           associated with accessories added to the vehicle and finance charges paid by Plaintiff

          for the 2018 F-350;

                  C.       To cancel Plaintiffs retail installment contract and pay off the balance on

           the contract;




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 21 of 41 PAGEID #: 21




                   D.     For consequential, incidental and actual damages;

                   E.     All damages caused by a breach of implied warranty;

                   F.     For costs, interest and attorneys' fees; and

                   G.     Such other relief this Court deems appropriate.


                                              COUNT VI
                        VIOLATION OF THE OHIO CONSUMER SALES PRACTICES ACT
                                         ORC 1345.01 ET SEQ.

                   51.    Plaintiff incorporates herein by reference each and every allegation

          contained in Paragraphs 1 through 50 as though herein fully restated and realleged.

                   52.    Plaintiff is a "person" within the meaning of ORC 1345.01(B).

                   53.    Defendants are engaged in "consumer transactions" as defined in ORC

           1345.01(A).

                   54.    The Defendants have engaged in unlawful, unfair, unconscionable, or

           deceptive methods, acts or practices under ORC 1345.02 and/or ORC 1345.03, including

           but not limited to:

                          (a)    The Defendants represented to Plaintiff that the 2018 F-350, the

           applicable warranties, the replacement parts installed on it, and the repairs performed

           had characteristics, uses, benefits, qualities, and standards which they did not actually

           have.

                          (b)    The Defendants represented to Plaintiff that the 2018 F-350, the

           applicable warranties, the replacement parts installed on it, and the repairs performed

           were of a particular quality and standard and they were not.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 22 of 41 PAGEID #: 22




                        (c)     The Defendants have failed to provide a proper refund as required

          bylaw, including, but not limited to a refund of the total purchase price, reimbursement

          of added accessory costs and finance charges, rescind the transaction and restore an

          amount equal to Plaintiffs down payment and other payments made by Plaintiff on the

          2018 F-350.

                        (d)     The Defendants have failed to provide the promised benefits to

          Plaintiff with regard to the 2018 F-350, the applicable warranties, the repairs performed,

          and the replacement parts installed on it.

                        (e)     The Defendants have made material representations of fact and/or

          statements of fact such that the Plaintiff reasonably believed that the represented or

          suggested standard, quality, characteristics, and uses of the 2018 F-350, the

           warranties, the repairs performed and the replacement parts to be other than they

           actually were.

                         (f)    The Defendants have made representations of fact and/or

          statements of fact such that the Plaintiff reasonably believed that the represented or

          suggested quality of service and workmanship of the 2018 F-350, the applicable

           warranties, the replacement parts and the repairs performed to be other than it actually

           was.

                         (g)    The Defendants have failed to provide the promised benefits to

           Plaintiff with regard to the sale and servicing of the 2018 F-350 to Plaintiff in that the

           Defendants have breached implied and express warranties to Plaintiff.

                        (h)      Breach of a written warranty.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 23 of 41 PAGEID #: 23




                        (I)     Breach of an implied warranty related to the vehicle or parts

          provided during the servicing thereof.

                        (j)     Providing a warranty promising timely and adequate repair of a

          vehicle and failing to provide the promised remedy.

                        (k)     Returning the vehicle to a consumer after a repair when knowing or

          having reason to know that the repair was not adequate, did not remedy the defective

          nature of the vehicle and/or did not successfully correct the underlying problem with the

          vehicle.

                 55.     The Plaintiff has suffered loss and damages as a result of the aforesaid

           violations of the Ohio Consumer Sales Practices Act.

                 56.     Defendants knowingly violated the Consumer Sales Practices Act as

           described above.

                  WHEREFORE, Plaintiff prays this Court enter a declaratory judgment as to the

           violations of the Consumer Sales Practices Act and for judgment against Defendants for

           rescission of the contract, revocation of acceptance, a refund of Plaintiffs total purchase

           price, reimbursement of added accessory costs, and finance charges, three times all

           actual damages Plaintiff has incurred, all statutory damages available, actual damages,

           incidental damages, consequential damages, economic damages, noneconomic

           damages, all damages and remedies available under ORC 1345.09, attorneys' fees as

           provided by statute, together with interest, costs and expenses of this suit, and such

           other relief as this Court deems appropriate and equitable.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 24 of 41 PAGEID #: 24




                                                COUNT VII
                                           BREACH OF CONTRACT

                 57.     Plaintiff incorporates herein by reference each and every allegation

          contained in Paragraphs 1 through 56 as though herein fully restated and realleged.

                 58.     A written limited warranty and implied warranty of merchantability

          accompanied the delivery of the 2018 F-350 to Plaintiff and the subsequent servicing of

          the vehicle. The limited warranty provided the Seller and Manufacturer would

         ' successfully and timely repair or adjust all parts found to be defective in factory-supplied

           materials or workmanship.

                  59.    The sale of the vehicle, the written warranty and subsequent servicing of

           the 2018 F-350 created a contractual relationship between the Defendants and Plaintiff.

                 60.     The Defendants have breached their contractual obligations to the Plaintiff

           related to its sales contract, limited warranty contract and servicing contract in that they

           have failed to timely or properly repair or adjust defective parts covered under the

           limited warranty, have failed to do the same within the limited warranty coverage period,

           and within a reasonable time, provided an unmerchantable vehicle and provided

           unmerchantable replacement parts.

                 61.     Plaintiff has been damaged as a result of the Defendants' breach of

           contractual obligations.

                  WHEREFORE, Plaintiff prays for judgment against all Defendants:

                  A.     For all damages incurred by Plaintiff created by Defendants' breach of

           contract, including all monies paid for the purchase of the 2018 F-350;




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 25 of 41 PAGEID #: 25




                 B.       For a refund of the total purchase price, reimbursement of costs

          associated with accessories added to the vehicle and finance charges paid by Plaintiff

          for the 2018 F-350;

                 C.       For incidental, consequential, exemplary and actual damages;

                 D.       To cancel Plaintiffs retail installment contract and pay off the balance of

          the contract;

                  E.      For costs and expenses, interest, and attorneys'fees; and

                  F.      Such other relief this Court deems appropriate.

                                                   COUNT VIII

                                VIOLATION OF THE OHIO NONCONFORMING
                             NEW MOTOR VEHICLE LAW,ORC 1345.71 ET SEQ.


                 62.      Plaintiff incorporates herein by reference each and every allegation

          contained in Paragraphs 1 through 61 as though herein fully restated and realleged.

                 63.      Plaintiff is a "consumer" under the Ohio Nonconforming New Motor

           Vehicle Law Act (hereinafter referred to as "Lemon Law"), ORC 1345.71(A).

                 64.      Defendant Ford Motor Company is a manufacturer under the Lemon Law,

           ORC 1345.71(B).

                 65.      The 2018 F-350 is a "motor vehicle" under the Lemon Law, ORC

           1345.71(D).

                  66.     The express warranties given by Manufacturer, covering the 2018 F-350

           are "express warranties" under the Lemon Law, ORC 1345.71(C).




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 26 of 41 PAGEID #: 26




                 67.     The Defendants have failed to conform the vehicle to the express warranty

          within a reasonable amount of repair time as required by this statute.

                 68.     By way of example, but not limited to, Plaintiffs 2018 F-350 has been

          subject to a reasonable number of repair attempts for nonconformities in that:

                        (a)     Within one year from the date of purchase and 18,000 miles of use,

          the vehicle was out of service by reason of repair for a cumulative total of 30 or more

          days (see, but not necessarily limited to, Exhibit B, repair orders);

                        (b)     Within one year from the date of purchase and 18,000 miles of use,

          the motor vehicle was subject to at least one repair attempt by Manufacturer through its

           dealers for a nonconformity that results in a condition that is likely to cause death or

          serious bodily injury if the vehicle is driven and this nonconformity continues to exist or

           has reoccurred (see, but not necessarily limited to, Exhibit B, repair orders); and/or

                        (c)     The presumption contained in ORC 1345.73 has been met.

                 69.     Plaintiff reported the nonconformities set forth above to Defendant

           Manufacturer and its agents and/or authorized dealers within one year of the date of

           original delivery and during the first 18,000 miles of use. (See, but not necessarily

           limited to, Exhibit B, repair orders).

                  70.    Manufacturer's repair attempts have been untimely, as the 2018 F-350

           continued to manifest the aforementioned nonconformities to the extent required by this

           statute.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 27 of 41 PAGEID #: 27




                 71.     The aforementioned nonconformities result in a condition that is likely to

          cause death or serious bodily injury, substantially impair the use, safety, and value of

          the 2018 F-350 to the Plaintiff and prevent the 2018 F-350 from conforming to the

           Manufacturers' express warranties.

                  WHEREFORE, Plaintiff prays for the following relief:

                  A.     Replacement of the 2018 F-350 with a comparable replacement motor

                         vehicle currently in production and acceptable to Plaintiff as provided by

                         ORC 1345.72; or

                  B.     Pursuant to ORC 1345.72, Manufacturer must provide Plaintiff with all

          statutory relief, including but not limited to, accepting the return of the vehicle and

           provide Plaintiff with a refund of the full purchase price as defined by ORC 1345.71(F)

           and including options or other modifications installed, the amount of all charges made

           by or for a Defendant, finance charges, interest, towing charges and rental costs. In

           addition, pursuant to ORC 1345.72, the Manufacturers must pay off the balance on the

           retail installment contract.

                  C.     Pursuant to ORC 1345.75, Plaintiff is entitled to a sum equal to the

           aggregate amount of costs and expenses, including attorneys'fees based on actual

           time expended by Plaintiffs attorney in commencement and prosecution of this action.

                  D.     Incidental and consequential damages as provided by ORC 1345.72.

                  E.     For prejudgment interest.

                  F.     Reimbursement of costs associated with accessories and options added

           to the vehicle;




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 28 of 41 PAGEID #: 28




                  G.     For such other and further relief as may be justified in this action.




                                                JURY DEMAND

                           Plaintiff demands trial by jury on all issues triable as such.


                                                      Respectfully submitted,

                                                      LAW OFFICE OF RONALD J. BOLZ, PLLC


                                               By:
                                                      CHRISTOPHER A. WINKLER (0078935)
                                                      RONALD J. BOLZ(0051838)
                                                      Attorneys for Plaintiff
                                                     30928 Ford Road
                                                      Garden City, MI 48135
                                                     (734)261-4700
                                                     cwinkler@lemonauto.com

           Dated: August 18, 2021




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 29 of 41 PAGEID #: 29




                                      Exhibit A




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
                 Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 30 of 41 PAGEID #: 30


                                                                                         Northgete UntoIn-Me:cum Inc.0.8.A.
       Phone:(613)386-1414
                                                                                  NORTHGATE FORD                                  owe      07/07/2018
       oval No. 59285                '                                VEHICLE PURCHASE CONTRACT
                                                                            MINOR DEPOSIT RECEIPT                               ' Salesperson RODERICK STANCUPF
       Cunt. No. _N314986                                         8840 Colerain Avenue.Cincinnati, Ohio 48251                     Order 0
       The undersigned (Purchaser) hereby egress, undo(&seems and candltlaws Set lords below,to purchase tram Nonhoass Ford(sant,nuctOrnemS.,
                                                     PIMICI111901                                                                                            YinitGle


        Name         ANGELO WALTON                                                                               pn NEW              0DEMO          DF1tNTAIUNrT                      IJuSED
                                                                                                                       2018make FORD                                    Sioctcr      JEB882.68
                                                                                                                 Model       F-350                          Sodsehips
                                                                                                                 ce:orMAGNETIC                              Top         Ten



                                                                                                                              1FT8W3I3T2JEB88258
      .11:1113                                                                                                                        TRADE-IN (1)                                   PURCHASE
                                                                                                                                      MIAs                               Malang
                                                                                                                        Yr                                                                  58270.35
       .P.S1.N.F.Ent_AriELJD WALTON                                                                                                                                      Noe
                                                                                                                        Model                                            Rolection
        THANK YOU FOR YOUR BusiNgss                                                                                                                                      Pacioges              1299.00
                                                                                                                        •Vitt II                                         Added
                                                                                                                                                                          EcEIP.               1600,00
                                                                                                                        Waage                                             Doc Fee                 76.00
                                                                             •                                                                                            Ext SON
                                                                                                                        StocA•                                                                      NIA
                                                                                                                                                                          Arent(

                                                                                                                                      TRADEAN (2)                          GAP                   895.00
                                                                                                                        Tr            maw                                                           NIA
                                                                                                                        model                                                                       MA
                                                                             N/A                                                                                                                    NIA
                                                                                                                        vfr,0                                                                       N/A
                 -                                                           N/A                                                                                          SUB
                                                                                                                        Mileage
                                                                                                                                                                          wiat.                62199.36
                                                                             N/A
                                                                                                                        elect, #                                          Soles
                                                                             N/A                                                                                          Tax                   4349.76
                                                                                                                                                                          New
         TOTAL AFTERMARKETS                                          1800.00                                            Combined                                          license°
                                                                                                                        AtlawanCe                                         Teens()
                                               TERNT8 AND 001PIT10115                                                                                                                             18.50
           I) Ilse *Sorcerer a! resporehmd whin cleanly roods                124                         mass
                                                                                                                                                            N/A           Temp4
              and Is =ambit Use teal MSc:fart knoo.ledge. .                                                             Deposit                                           TIM la                  15.00
            5
           2 rtle Witten W11040,PGramma Cbilte.01 trowtiwure the crest exprewsbn of oaf agreement Any and all
              representations, promisee,‘vateenarG Gr suriements by SWIVe agera or entploycce that &ter in any          cash this                           NIA
              way ham Mk When aproorned AGO be null and wed. This contract io not eluding upon Sear!MO
              GocaoMa bySeaar In044                                                                                                                         N/A
           0 Illik. w.rIt Purchsew breaCcsto this sotanst ey!Mara to tohe deicisny ol lime purolmsad vehicle, C It
                 001°000 Mal in Ileu 01 PraeM do.gOtth the Wee aquIdand demsass shag re twenty percent O%)               REBATES                    1000.00               TOTAL
                 at Me Total cash Prioe. The SOW eatta hew trio dant to aunty ur,y downpsyment, dopooh, or trade-In                                                       CASS
             liehicle against enth drawn.                                                                                                                                 PRICE                66522.62
           4) Purchaser WirrUil% to Saar tem Punkeser's tadont Nohloin does not rem a •trthnise, loon*,
             loosen Ow b4Nbste.or OSser Mil GI brained aro. Puiclur,or tamer swards that no erniasIon
             system en Ora treder-in veinc!e te In slopErr opefaUng orrittlen and nee na been moditIod in any           laTAL
              Manna SOW merino the rIgM to resocrsise or redoes thounde-In attowwww It the irado-In yews                 Ur
                                                                                                                         "                          1000-00
                                                                                                                                                                                               1000.00
                 0T00:141tion hasidlmlnaned between On ;km inla coatraolvras executer! and Pa0:1szor delivered me
             • tradoa to Sailer.                                                                                         TRADE-isi eALANCE OWEDTO
           5) Sentrs aceibuftyggpi of mu above deposit end wid hold in: m a circler canine,                                                                               TRALZIN                   N/A
                 wig                                ,02PnclIB,cfundaNnenV upon PurChrwe of ento or annulment%                                                             PAYOFF
             !mei esti% '
           8) None GI the above Tome Dad condiCene etral be construed to ens Wises in            :BM efiliel 000010     0 SPOT DELIVERY         Purchaser woos
                 Pwcf,trow.1146 cOfttrult chig 00 WanatrUed under ONo law.                                               Ordt a Motor Vehicle DOnangent Delivery
                                                                                                                         Agreement and Moddiostical to Purchaler's
                         •    NEGATIVE EQUITY TRANSFER ACIREETONT                                                        Viz(IInod end/or Security Agreement Is           BALANCE
            INE ACM-OYU:DOE INE BALANCE OWED ON THE TRADE•INactE EXCEEDS ITS ACTUAL                                      pert ut this Vehicle Pur     san g ,             DUE
            CASH VALUE. UWE        AaAEE TO TRANSRli S                                         OP THE TRA.DE-IN
            PAYOFF TOTHE SALANCE DUE ON THE PURCHASED vENIDLE.                                                                        InIdats                                                  65522'.62
            X                         ,                                      N/A_
                         •                                 Purchase/
                                                                                                                                                  — FOR OFFICE USE ONLY —
                     •       . . ..                                                                                                                                           UNPAID BALANCE OF CASH
                                                 WARRANTY INFQRMAV.ON                                                      AO/.                                                    PRICE DUE FROM
            *ate ONLY WARRANTS' ON THE VEHICLE IS THAT WHICH IS SUPPLIED BY'THE VEHICLE
            MANUFACTURER, IAILESS THE SELLER, NORTHGATE FORD, FURNISHES BUYER WITH A                                                                                     FIFTH THIRD BANK
            SEPARATE WRITTEN WARRAND4 MADE BY SELLER ON US OWN WiTiALF.IN ALL CASES                                       C.
            EXCEPT suirrs SEPARATE WRITTEN WARRANT; SELLER HERESY EXPRESSLY                                                                                              PO BOX 997648
            DISCLAuve ANY,AND ALL WARRANTIES.EITNER EXPRESSED OR IMPLIED,INCLUDING ANY
            IMPLIED WARC4ANTY OF MERCHANTABILITY OR FITNeSS FOR A PARTICULAR PURPOSE                                      °•F•I'A•
                                                                                                                                                                         sAcRANIEUJO,CA
                                                                                                                                                                                      , 958
            THE PURCHASER, BY EXECUTION OF THIS CONTRACT, ACKNOWLEOGF.S NAT HE/SHE
            HAS READ THE CONTRACT AND AGREESTO ALL ITS TERMS AND COMMONS.                                                                                         AOCEPTED
                                                                                                                      ......."            DUE GILL Is pan         NORTHGATE FORD
            It the Gehkse purchased is a 'used Grande' do .. The Federal Trade Curntulesien used                             cfreletaSt   a( Ws gong um
            M0101 Vehbie TCBStEf - ..: Oa. Rale,THE i 0i ,ATte - YOU SEE ON NE WINDOW Foizim                                   ;as*
            POM NIS Vail •            ;• • OF THIS •*NT ,,T Itr *FI ' .0 • ON THE WINDOW FORM                                                                      I
            OVERRIUS A • ,• RARY : • •V , 0 NS THE •ii e :.•' OF SALE                                                                   HOLD CHECK
                                                                                                                              PUTCABSO, egreament ISPen
            X                                                                                                                           of this contract

                                                                                                 46600•14NFLm-F1                      •
                                                                 COMMON PLEAS DIVISION / IFIJ
E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 /
    _
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 31 of 41 PAGEID #: 31




                                      Exhibit B




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
              Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 32 of 41 PAGEID #: 32


                                                Vehicle History Report
                    •        •                   -   04/30/2021 03:12 PM
VIN: 1FT8W3gT2JE1388258                                                                                   2018 FORD F-350
                                                                                               • "• • 1•"• •'•Z•!•.•11;•,
                                                                                                                        .;""
RepairOrder43lll4..                  .-
                                          ".14ileR04.006
                                                      . ._1;                         • ;••,.
0134.6.`_04(tik.:.:1 °                            t`atii:';:143r4N61::i         dylier

   Service: WT001 P&A BALLANCE 4 TIRES
   Type:                                     Technician: Gary Barrett          Comeback: N
   Labor: $125,00                            Parts: $0.00                      Misc: $0.00
   Complaint: P&A BALLANCE 4 TIRES
   Cause:
   Correction:
   Service: MA50 Wiper Blades, Front - Replace
   Type:                                     Technician: Gary Barrett          Comeback: N
   Labor. 53.00                              Pars: $34.96                      Misc: $0.00
   Complaint: Wiper Blades, Front - Replace
   Cause:      •
   CorrectIon:.:!        „

   Service; BR12Brake Pads, Front(OEM)- Replace and Machine Rotors
          •    •••. t•           .

   Type:. • •        •                        Technician: Gary Barrett     •   Comeback: N
   Labor:.$262.5.0.:   .                      Parts: $129.06                   Misc: $0.00
   Complaint: Brake Pads, Front(OEM)- Replace and Machine Rotors
   Cause: '
   Correction:
   Service: SS STEERING WHEEL OSILATION
   Type: CPF                         Technician: Gary Barrett         Comeback: N
    Labor: $0.00 • •               . Parts: $0.00                     Misc: $0.00
    Complaint: STEERING WHEEL OSILATION. .
    Cause:
    Correction:
    Service: SS CUST STATES VEHICLE WAS HIT IN THE PASSENGER SIDE FRONT AND SINCE THEN STEERING
 WHEEL IS NOT STRAIGHT ADVISE FOR REPAIR
    Type: OPF                        Technician: Gary Barrett         Comeback: N
    Labor:'$0.0.6\--•                Parts: $0,00                     Misc: $0.00
    Complaint:'COST STATES VEHICLE WAS HIT IN THE PASSENGER SIDE FRONT AND SINCE THEN STEERING WHEEL
 IS NOT STRAIGHT ADVISE FOR REPAIR
    Cause:       • ••
    Correction: •
    Service: BROO1 PM REAR BRAKE PADS MACHINE ROTORS
    Type:      •                     Technician: Gary Barrett         Comeback: N
    Labor: $250.00                   Parts: $0.00                     Misc: $0.00
    Complaint: P&A REAR BRAKE PADS MACHINE ROTORS
    Cause:
    Correction:
    Service: FS001 P&A FRONT END ALIGNMENT
    Type:          .                 • Technician: Gary Barrett                Comeback: N
    Labor:.$250,.09                    Parts: $0.00                            Misc: $0.00
    Complaint:   .e.*.;ek
                     FRONT END ALIGNMENT
    cause: '-         •
    Correction:: •


E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
           Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 33 of 41 PAGEID #: 33


          Service: SS C/S VEHICLE WAS HIT ON THE PASS SIDE FRONT WHEEL, PLEASE SEE IF THERE IS ANY DAMAGE
        RELATED TO THAT
           Type: CPF                            Technician: Gary Barrett        Comeback: N
           Labor: $62.50                        Parts: $0.00                    Misc: $0.00
          Complaint: C/S VEHICLE WAS HIT ON THE PASS SIDE FRONT WHEEL,PLEASE SEE IF THERE IS ANY DAMAGE
        RELATED TO THAT
          Cause:
          Correction:
           Se/ice:99P COMPLETE VEHICLE INSPECTION REPORT AND FILL OUT VEHICLE REPORT CARD.
           Type: CPF                            Technialan: Gary Barrett        Comeback: N
           Labor: $0.00                         Parts: $0.00                    Misc:$0.00
           Complaint: COMPLETE VEHICLE INSPECTION REPORT AND FILL OUT VEHICLE REPORT CARD.
           Cause:
           Correction:
           Service: WT001 P&A 2 WHEEL LUG NUTS AND RIGHT FRONT CENTER CAP
           Type:                           Technician: Gary Barrett             Comeback: N
           Labor: $37.50                   Parts: $0.00                         Misc: $0.00
           Complaint P&A 2 WHEEL LUG NUTS AND RIGHT FRONT CENTER CAP
           Cause:
           Correction:
         Rama-Ostler. 431809 .                Mileage: 99641                   Total:$0,00'
         OpeiV•Date:.1W2812020 .;             Closed bate: 10/29/2020          AdvIsor Mikal Criat .•
                                                                                                      .•
         OWne.r .ANGELO WALTON:'
            Se'Krice: SS CIS PASSENGER SIDE FRONT DOOR IS TAKING ON A LOT OF WATER.CHECK TO FIND.WHERE WA:
        .IS GETTING ON AND PROVIDE ESTIMATE FOR REPAIR.
            Type:!SERV                        Technician: Gary Barrett         Comeback: N
            Labor. $35.00                     Parts: $0.00                     Misc: $0.00
            Complaint: CIS PASSENGER SIDE FRONT DOOR IS TAKING ON A LOT OF WATER. CHECK TO FIND WHERE WAT
         IS GETTING ON AND PROVIDE ESTIMATE FOR REPAIR.
            Cause:
            Correction: 99641 VERIFIED PASSENGER DOOR HOLDING WATER. VISUAL INSPECTION, DRAINS AT BOTTOM 0
         DOOR PLUGGED UP, CLEAN DRAINS, VERIFIED DRAIN PROPERLY.
         Repair OrFier: 41.3848,.               .Mileage: 33589                        $1.,657.00,
         Open Date:'16/28/2007.                  Closed Date: 11/04/2019         Advisor Tracy Rowland
         Owner:.ANGELOAWALTOW
           Service:4WA FOUR WHEEL ALIGNMENT
           Type: CPF                      Technician: Matthew Young              Comeback: N
           Labor. $124.95                 Parts: $0.00                           Tvlik SD.DD
           Complaint: FOUR WHEEL ALIGNMENT
           Cause:
           Correction: 33589 alignment PERFORMED FOUR WHEEL ALIGNMENT , 2.0
           Service: MM MOUNT AND BALANCE 4 TIRES
           Type: CPF                              Technician: Matthew Young      Comeback: N
           Labor: $79.95                           Parts: $724.00                Misc: $0.00
            Complaint MOUNT AND BALANCE 4 TIRES
            Cause:
            Correction: 33589 tires mount and balance four tires, 1.6
           Service: 192274A Replace The Steering Linkage Damper
           Type: WF40                           Technician: Matthew Young Comeback: N
           Labor $42.50                         Parts: $69.90              Misc: $0.00
           Complaint: CUSTOMER STATES THAT WHEN THE TRUCK HITS BUMPS AT HIGH SPEEDS HE LOOSES CONTROL
         STEERING AND HE HAS TO SLOW DOWN TO REGAIN CONTROL OF THE STEERING PLEASE CHECK AND ADVISE
                                                                                           .• •

                                                                 COMMON PLEAS DIVISION / IFIJ
E-FILED 08118/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 /
             Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 34 of 41 PAGEID #: 34


    Cause:.
    Correction: 33589 ssm 19-2274 steering damper replaced steering damper and re test drove, 192274a .4
    Service: KDGMR KDG Maintenance Plan Redemption
    Type:.CPPMEt                         Technician: Matthew Young                   Comeback: N
    Labor: $15.72 ,                       Parts: $75.80                              Misc: $0.00
    Complaint: kbG Maintenance Plan Redemption
    Cause:
    Correction: 33589 maintenance plan changed oil and filter, .8
    Service: EL50 Antenna base - Replace
    Type: CPF                              Technician: Matthew Young                 Comeback: N
    Labor: $250.00                         Parts: $22.98                             Misc: $0.00
    Complaint: Antenna base - Replace
    Cause:
    Correction: 33589 antenna base broke replace antenna base, ran cable to inside of truck and tested system, 2.0
   Service: 99PX COMPLETE EXPRESS SERVICE VEHICLE INSPECTION REPORT AND FILL OUT VEHICLE REPORT
 CARD.
    Type: ISERV                       + +Technician: Matthew Young Comeback: N
    Labor: $0.00                     • Parts: $0.00                Misc: $0.00
    Complaint: COMPLETE EXPRESS SERVICE VEHICLE INSPECTION REPORT AND FILL OUT VEHICLE REPORT CARD.
    Cause:.
    Correction: 53 -89 PERFORM MULTI POINT INSPECTION
    Service: FU11Fuel Filter- Replace
    Type: CPF                              Technician: Matthew Young                 Comeback: N
    Labor: $150.00                         Parts: $98.11                             Misc: $0.00
   Complaint: Fuel Filter - Replace
   Cause:
   Correction: 33589 fuel filters replaced both fuel filters, 1.0
 Repair Onler 40,2238 , 1 •                  Mileage: 20682                         • Total: $1,886.00 i
 Open Date:04/22/2019 + +                    Closed bate: 04/30/2019                  Advisor:riilegan.Ctii.petfu&.
 Owner: ANGELO WALTON*
   Service: SS SERV
   Type; CPF                         Technician: Gary Barrett       Comeback: N
   Labor-.$125.09t                   Parts: $1,451.45               Misc: $0.00
   Complaint: PRICED DRIVER MIRROR REPLACEMENT+--MIRROR IS IN STOCK--REPLACE PER APPROVAL
   Cause:
   Correction: 2.6682 REMOVED AND REPLACED LEFT EXTERIOR MIRROR,INSTALLED CHROME SKULL CAP, VERIFIED
  WORKS CORRECTLY.
 RepairOrder4O1674 .                Mileage:19875                                     Total:*too. .
 Open Date04111/2019                Closed Date: 04/15/2019                         . Advis.or :)/leijan.Conielitis
                                                                                                    .          .
 Owner ANGELO.WALTON* •         +
   Service: KDGDR DIESEL PRE PAID MAINTENANCE REDEMPTION
    Type: CPPMR                       Technician: Gary Barrett           Comeback: N
    Labor: $16.50                     Parts: $63.25                      Misc: $0.00
    Complaint: DIESEL PRE PAID MAINTENANCE REDEMPTION
    Cause: COMPLETE LUBE OIL AND OIL FILTER , TIRE ROTATION AND MULTI POINT INSPECTION
    Correction: 19875 CHANGED OIL AND FILTER, LUBE FRONT AXLE U-JOINTS, ROTATE TIRES, INSPECT BRAKES,
  TIRES, BELTS, HOSES, LIGHTS, WIPERS, DRAIN WATER FROM FUEL,TOP OFF ALL FLUIDS.
    Service: KDGDC KDG DIESEL CONTRACT
    Type: CPPNIGi:                  Technician: Gary Barrett                          Comeback: N
    Labor: $0.00.                   Parts: $0.00                                      Misc: $0.00
    Qomplaint: KIDG DIESEL CONTRACT

E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
              Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 35 of 41 PAGEID #: 35


     Cause: Pre Paid Maintenance Diesel Contract
     Correction:
   ' Service: 182268A Replace Damper
   ; Type: WF40                          Technician: Gary Barrett        Comeback: N
     Labiir: $42.50                      Parts: 569.90                   Misc: $0.00
      .•*irP
     Cerriplaint CUSTOMER STATES STEERING WHEEL HAS WOBBLE AFTER HITTING A BUMP OR DRIVING ON
   HIGH#AY,CUSTOMER HAD IN HERE BEFORE AND IT LESSENED THE ISSUE BUT NOT BY MUCH
     Cadse:
     Correction: 19875 RD. TEST, VERIFIED EXCESSIVE STEERING WHEEL OSCILLATION AT HIGH WAY SPEED WHEN
   HITTING BUMP,VISUAL INSPECTION, NO LOOSE STEERING COMPONENTS FOUND,RUN OASIS, TEST AND REPLACE
   STEERING DAMPER PER TSB 18-2268, FOUND LEFT FRONT TIRE AT 70PSI, RIGHT FRONT WAS 60 PSI, ROPE PLUG IN
   SIDEWALL OF LEFT FRONT TIRE. ROTATE TO REAR OF TRUCK,SET PRESSURE PROPERLY. INFORM CUSTOMER
   AND RECOMMEND REPLACING TIRE DUE TO SAFETY HAZARD.
     Service: 99P DEFAULT
     Type: ISERV                          Technician: Gary Barrett         Comeback: N
     Labor $0.00                          Parts: $0.00                     Misc: $0.00
     Complaint: MULTI POINT INSPECTION
     Cause:
     Correction: 19875 PERFORM MULTI POINT INSPECTION FRONT PADS AT 4MM,RECOMMEND REPLACEMENT, ROPE
   pLuq IN SIDE WALL OF TIRE, RECOMMEND CHANGING, DUE TO SAFETY HAZARD,SHOULD NOT PERFORM REPAIR
   ON stpE WALL.
         'cc SS SS
     TO.p: CPF                         Technician: Gary Barrett        Comeback: N
     L.4b9r: $133.95                   Parts: $127.15                  Misc: $0.00
     Complaint: REPLACE FRONT PADS AND MACHINE ROTORS
     Cause:
     Correction: 19815 REPLACED FRONT BRAKE PADS, CLEAN AND LUSE CALIPER BRACKET AND SLIDES, MACHINE
   ROTORS,RD. TEST VERIFIED REPAIR.
      Service: SS SS
      Type: CPF                           Technician: Gary Barrett         Comeback: N
      Labor: $0.00                        Parts: $0.00                     Misc: $0.00
      Complaint CUSTOMER STATES DRIVER SIDE VIEW MIRROR IS BROKEN. PLEASE SEND UP PRICING.
      Cause:.
      COrrection: 19875 PROVIDE ESTIMATE.
      S i' v.iCe: SS SS
      TYPe':-CPF                       Technician: Gary Barrett            Comeback: N
      L       0.00'                  . Parts: $0.00                        Misc $0.00
      Cati laint: DRIVER SIDE MIRROR
      CaUSe:
      Correction:
   Repa "le 4.4                                                            :TOtal::'.98r
  'OpL
     e. rt,                                               ............
                                                         -•
    t?fl#it00. „                     _
        Service: 99P DEFAULT
      Type: ISERV                       Technician: Glenn Oncay            Comeback: N
      Labor: $0.00                      Parts: $0.00                       Misc: $0.00
      Complaint: MULTI POINT INSPECTION
      Cause:
      Correction: 12757 PERFORM MULTI POINT INSPECTION
      Service: 182268A Replace Damper
      -14.0WF40                            Technician: Glenn Oncay         Comeback: N
       Lalipr: $42.50                      Parts: $69.90                   Mc: $0.00



E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 36 of 41 PAGEID #: 36


  Complaint: CUSTOMER STATES INTERMENTIALLY VEHICLE WILL START TO SHAKE AT HIGHER SPEEDS
  Cause:
  Correction: 12762 VERIFIED CUSTOMER CONCERN.STEERING SHAKES, FOUND TSB 18-2258, PERFORMED TSB,
REMOVED AND,REPLACED STEERING DAMPER, VERIFIED REPAIR, PASSED 182268A 0.4
  Service; LOF-p,EFAULT
  Type: CPF                         Technician: Glenn Oncay           Comeback: N
  Labor: $15.40                     Parts: $75.89                     Misc: $0.00
  Complaint: CHANGE ENGINE OIL AND FILTER, TOP OFF ALL FLUID LEVELS, CHECK EXTERIOR LIGHTS, LUBE ALL
SUSPENSION POINTS, DOOR LOCKS,HINGES,LATCHES,CHECK TIRE WEAR AND SET PRESSURE SPECS,PERFORM
VISUAL SAFTY INSPECTION.
  Cause:
  Correction: 12757 PERFORMED DIESEL OIL AND FILTER CHANGE CHECKED AND REPLENISHED FLUIDS SET TIRE
PRESSURES, LUBRICATED FRONT AXLE U-JOINTS, DRAINED WATER IN FUEL, TOPPED OFF DEF
      $1.t440.0,
Open Date oWi3I2tJ
ovkaM•i6tif6riiAt.:+d                    -
   Service: RENTAL DEFAULT
   Type: CPF                          Technician: Gary Barrett           Comeback: N
   Labor: $0.00 . .                   Parts: $0.00                       Misc: $0.00
   Complaint: Bql.;•ITAL CAR
          : •
   Cause:..
   Correction:
   Service: LOF DEFAULT
   Type: CPF                          Technician: Gary Barrett           Comeback: N
   Labor: $15.40                      Parts: $75.89                      Misc: $0.00
  Complaint: CHANGE ENGINE OIL AND FILTER, TOP OFF ALL FLUID LEVELS, CHECK EXTERIOR LIGHTS, LUBE ALL
SUSPENSION POINTS,DOOR LOCKS,HINGES,LATCHES,CHECK TIRE WEAR AND SET PRESSURE SPECS,PERFORM
VISUAL,SAFTY INSPECTION.
  Cause:
. Correction: 6377 PERFORMED OIL AND FILTER CHANGE CHECKED AND REPLENISHED FLUIDS SET TIRE :
PRESSURES LUBE FRONT AXLE U-JOINTS, DRAIN WATER FROM FUEL,
   Service: 99P DEFAULT
   Type: CPF     '                  Technician: Gary Barrett             Comeback: N
   Labor: $0.00.                     Parts: $0.00                        Misc: $0.00
   Complaint: town POINT INSPECTION
   Cause:'
   Correction: e;th PERFORM MULTI POINT INSPECTION
               . Np PROBLEM FOUND
   Service-- NPF
   Type: WF40                         Technician: Gary Barrett           Comeback: N
   Labor: $74.38 '                    Parts: $0.00                       Misc: $0.00
   Complaint: CUSTOMER STATES WHEN THE TRUCK IS DRIVING TRUCK FEELS LIKE IT IS LOSING POWER--AND
 SHAKING--AND WHEN YOU LT OFF GAS PEDAL AND GET BACK INTO IT--STRAIGHTENS OUT—CHECK AND ADVISE
   Cause:.
   Correction: 6377 VISUAL INSPECTION, NPF,SELF TEST PCM, KOE0=PASS, NO CMDTC PRESENT, RUN OASIS, NPF
 FOR SYMPTOM,RD. TEST WHILE MONITORING DATA PDS,ALL CYL_BAL PIDS CLOSE TOO. MAP PRESSURE GETS
 TO 40.9OPSI, ALL IN SPEC, UNABLE TO DUPLICATE CONCERN.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
                          Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 37 of 41 PAGEID #: 37




CUSTOMER #: N314586


ANGELO WALTON
                                                                                                                           439618

                                                                                                                         *INVOICE*                                       C'D  NORTHGATE FORD
                                                                                                                                                             6940 Cotarsi° Avenue • CINCINNATI. OH 45251
                                                                                                                                                                      •    (513385i44
                                                                                                                             PAGE 1                                w uvw.northgatefordcIncinnethoom

                                                                                                                    SERVICE ADVISOR: 32357 JEFFREY MYERS
,"': :e04:1.`0FA          OYEA.rii !li ,',„: .,.y.. z pp,.                       7.,:.,.:.,..     . ..n:. .,'''':   .,..-,. ,...i ,;: ::i1/ .:5:`:.f.:1N43-4:: j,t,..,i:f •0mii.5'.!
                                                                                                                                                                               i-    001iis                                  .z•:.,
                                                                                                                                                                                                                                  : :i:. •-•$-frAG,,..:5- ,:

KAGNETIC                        18 FORD F-350                                                '1FT8W3BT2JE666256)                                           56012/5E047 T5386
       D'Cl .'.;c,14:4!..q0,; PHOD ..:A.ilf_:7, !;/ ..f.014 ;-::j•-::V•P:ij- - 9.460',. :;:rj!..i` n:03-fif                               RATE . ` 'AYMEI1                                ItiV6.P*Tpi,:i,';
                                                                                                                                                                                                         -
07JUL18 IS ,                                                                 r                                                                                                                                                        :- •
1
: 5JAN20'!DE -                                                j 17:00 27APR21                                                            125.00 CASH                         30APR21:
           i.8"X:KfORENIPV'i_ i'(i:;F: Il.';•:.
                                              - a!8tk:
                                                   ,.       :::-*:TKI'l OPTIONS:                      SOLD-STK:JEB88256 'ENG:6.7_Liter
                                                                           TRN:6-SPD_AUTO                                                                                                              • :,i-77:i....
09:23 27APR21 15:12 30APR21                                                                                                                                                                                    -               -
UINE OPCODE TECH TYPE HOURS                                                                                                                  LIST           . .NET.                           TOTAL
       CO8V.$!,tliTEV:i08.2tEnMIVIN".- THE„                                              - -k•-•;.-$.T.ERg-, :41,13E.E.ti::.. DFRONT4N0.1i.. :.h..4.4lki-:1A'',i,,YA:',;,M4:. .:',J
             • - .SHAKEP;IT.HAPPENJ/IQRE FREQUENTLY AT HIGH,SPEEDS AND.:NOW'MORE ':.' ....                                                                                                                           .
                 •;ti':', "•tit'W.ii.14.01.0:ti,N.O..t.t .t,r,Atf..4rapittt.ti4g. .: 1' /045:00). 4bt:                           .(. tz';t4t.::::002.411::14:X;sr"
                                                                                                                                        .                                 . ...i:MPLiik;:li . .
                        BEEN HERE BEFORE FOR THE SAME PROBLEM, -
2‘:•4• tj '•. )!VI:!• Ri;s•'N?..4.i.• ;'W''W•1 .7.t.j.;':!':kf ,‘'. . .;.::,,i'A ii. :7::`:;=2;•! :ii'3.7Yi;', ::g?:!:.t.at,! .:%:;:1::6n.,V0,t'if..F4ti..nAticd•Zirg.az;:i,:::V.Ciiii:Zig ,1•,:,,
                ps- CUST STArhS WHILE DRIVING THE TRUCK, STEERING
                         A4    T 41 ANMFRONTENWSHAKES TWHARP,BN,.."MOE                                                                   .                           Wg01NEWARU5P-
                       • ,.FREQUENTLY.,AT.HIGH SPEEDS AND NOW MORE
                           . 'Orlf.tgl',:NWOotgt4(.W$ ,.M.1,01.1.0TX.-",:tzt,;%4Z.:•:-
                                                                                                                                                                      ..i:,',...W...1.1...II.I.7..:::..y.::s...: ...y.e. •..r.:
                                                                                                                                                                      .
                 ' .1 iL'Ist                                                                                                                                         ',I     ,   :::,I. I'leil.II,F,.......R.3:::,11.....,:  •:,
               . ' THROUGHOUT THE DAY. IT HAS BEEN HERE                                                                                                          41.
                               0 artlE.I'Ag.0.0-% .tx4r4.;'i:, i:.-i:.,. .z
                                                                          ,. •                                             ',,-J, ..-                                                             :
                                                                                                                                                                                                  1
                                                                                                                                                                                                  .7 :1:I.i.:
                                                                                                                                                                                                    r'''.1.',•,!..r..:,.o..4,S,!.:n.TA,r,.rr,
                      - :      3169? WP40. 0,40                                                                                                                                                                                      C ;
                                                                                                                                                                                                       'i. Q. f: 1...13-,(0, q..,. .Pk.
                                                                                                                                                                                                                                     , •
                       Arr#: COr
                 ..... ',4t.         tia;,
                          ,...t,,,...-   ,-.;,
                                             ;,,!:-y
                                                 r'
 - ....                                                                                                                                                                                                                 .
                                                                                                                                                                                                                        .,•...tu
                                                                                                                                                                                                                               .
    - • . AtIrril:-                   • To                                                                                        ..                                           ,..)
                                                                                                                                                                               '     :**,,:i.i..s.po:,,:,,trx.::1;:r:74.4,,-;-.Ni:.! •',
  • ,,..:. .y..,.._                                                                                                                                                                                                  .1•.1':4-,1?,7...:
                                                                                                                                                                                    ,ifii:::-Lr.j...s:ig:-r:•:,. 0.x.N
    56047.st. e_ein .y, ,                                                                                   g-        -'fond -                                     Aim ez-nvith
                                                                                                                                                                    ,...e..--.
                                                                                                                                                                             ,
 .„.0). :4";1•144 :1:1TO.P,14.4.0.:,.                                   gL'...                  '''.'ctifiti5dr:a       •."—• 4.t:.,r'i`i--i4ilt"                                        14,-Wriitzi-r- EitA
  ..4                                                •                                                                                      .4-.                                                                          • .
                                                                 ;43
                               *4.4.1f!.4,,,,K*4-4,- **A16.*. :*,*4**                                                                                                                                        :411RaPigl.                                 f,
                                                                                                                                                                                                                                                          t

  3 CUSTOMER.STATES,THE VEHICLE HAS "PREMIUM CARE. WIXIRAA
                            g-urogi5-2.towsli,i                                   tt*A8i it8i,r4.14.*At:ttAVAIT:., _                                                                                        ,,-....,,,„:„.„..„:„
                                                                                                                                                                      ..„........:„.. . ... . ..&,:•.,.....:kp.41.1410,;;;-0
                    RECALL'ON:VEHICLE BUT IT HAS BEEN STOPPED BY FORD FOR THE ,TIME
                     iA,a0c.k1;:gg4:.:AR.;4!:;:tFli,'Kl. ,,:;f:V•"4 :-.2Fi i ::::'.:. ..::'.'1. 3'El''                        ;.: . >;;. .. ..:5.;.:. ..Y.;,.*-14-M€:!.i'3,5,T.it4A4:*-,:ifig..ttliatr.;
             SS CUSTOMER.STATES.THE- VEHICLE'HAS PREMIUM CARE. •                                                                                                          .
•,i-'1.:.r.'•Y.:;:01!..g1W.A.
:                             00-1ZI:Vir.Pf•V•Vri.ti7''.314.(ti- iwW,,:fitolo,,.114-pzxfs.:$.1i>10, v,z.                                                        .i,.: ii.::ii$..           4' , , t2:wivit.tv,".F.:;i3sza•zi ,--;.
                                                                                                                                                                                              ..:                                  ..441-,....;.
                        IT'HAS BEEN HERE BEFORE. THERE IS THE 20E07
 ,                                                                                                   IT.,tW:                               P,,, ;Kait#4§t42iMirtgAlidifr.it5Slii.iWi
                        FORD FOR THE TIME BEING'. .                                                                                                                                                •    •
                                            favrttteA,       J'-u,.;  ,.65,5           , ,i,::,Iii,;:.!':;,, ,ttt,„..,„,,,,,-,
                                                                           ,::,,I,,,4,34;..                                          ,.
                                                                                                                                      ..tlit tc.,-.••••••:.. .,     ,,I.Am . ii.a;:.„.m.,
                                                                                                                                                                                       .,. "•.mtati.t,
             -•• •::r:t••,•,.
                         1ii;yi..6f0?-
                                . ....,....,r•v!. ... 4 .,,
                                                          :' -::,...,Y ,  ...:                 .1      4,1,t. .:,..i?....,iz•o•-4, -••,- ---;,•-•...-
                                                                 •          . 7,..V.:74. ;;,,;,.. .i._,, .1 .. .,0 ,..., ,,,,       ',rim. .^%.,         ,. ., ,          :      ..... .   .

          W .74.:00T4iNOB%71WMA.Q.En0OUlift
                              .                                                                                            .       ' .                ".'1:i;::.F... .15q.          ' hi. 4*.C     .
                                                                                                                                                                                                   IVII:jgliVIVZIair

             TESTDiTEST:DRIVE WITH SERVICE:MANAGER-COMEBACK                                                                                                                              .

                                                                                                                                                                LABOR imoui‘rr
                                                                                                                     AU. PARTS AND LABOR
                                                                                                                     ARE GUARANTEED OR ,12 PARTS AMOU.NY
                                                                                                                     MONTHS OR 12.000.MILES                      G AS. OIL LUSE
                                                                                                                     - WHICHEVER COMES FIRST                    sueLET AMouNY
                                                              (EXCLUDING                                                                        REMAN
                                                               UFACTURED                                                                  OR      USED           MISC.'CHARGES               •
                    •       •.                                PARTS)                                                                                             TOTAL CHARGES -
   Thank you for. choosing Northga,te Ford. I Acknowledge the                                                                                                    LESS INSURAKE
   accuracy of the detcription Of thp _problem(s) and/or                                                                                                         SALES TAX
   symptom(s). ekperiAnced, as statad on this repair Order.
                                                                                                                                                                 PLEASE PAY
   CUSTOMER •                               SIGN                         OR                       •    INITIAL:                                                  THIS AMOUNT
                                                                                                                                                                      CUSTOMER

         ICI. cog c'e.,     3g.v4.-e.orTioice.   I • 3.:4 • •••;3,..9
                                                                                                             CUSTOMER COPY
                                            1099821 / A 2102907 / COMMON PLEAS DIVISION /
                                                                                          IFIJ
 E-FILED 08/18/2021 03:45 PM / CONFIRMATION                             _
                                      Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 38 of 41 PAGEID #: 38




 CUSTOMER #: N314586                                                                                                                                        439618

                                                                                                                                                            INVOICE*
 ANGELO WALTON                                                                                                                                                                                                                   NORTHGATE FORD
                                                                                                                                                                                                              8940 Colerain Avenue CINCINNATI, OH 45251
                                                                                                                                                                                                                             (513) 385-1414
                                                                                                                                                                PAGE .2                                             vuww.* northgetefordoinoinnall.com

                                                                                                                                                 SERVICE ADVISOR: 32357 JEFFREY MYERS
 .: .•.'icowfl.::t.;;",;:.;;ypl.fik                                                              :i•i.:,Xi.:1%...-•.:;t,.:7.. .,': I;;. :,•.',:, !Cr.Z...?...:•::-.4.V10:`1'....;;:',:- •!...n:..i.
                                                                                                                                                                                           --     -1'1!....1:Mh.1.55-.:,;k•:i: Y.':ii044.N,V.:g3i.VA0V,Tc:?!•Ti‘i iMlAct f. .:'.

 MAGNETIC. •:.:1:8               FORD F- 350 —                                   1FT8W3BT2JEB88258                                      • 56012/56047 • •T5.3•86
;:;•.47 Etieb.gf.tM. ;:88:(10: 15'XI:C:SY.AEMENM'F,!:',4Qir„f1PI44IP,O.R,VV41 ',:;`:, 4,,Fi?;0M0.Vri`Q.% ..;,.1'.FiAll.
                                                                                                              .         :.-q.4>-] M..r.32$0,M0k.lf; i1 Fi4i1:11,00P•XCI•LE :It.
07JUL18 IS. •                                                                                                                                                        --
                                                                                                   .
15J1N20 DE -                                                     17:00 27APR21                                 125.00 CASH                               30APR21
,'..:i•. ;:..;j3:Z}
           :.     ...,rjp,ENEwio-si...1.:3miijaFjp.N.yily.:}. .. .!;:j: OPTIONS:   SOLD-STK:JEB88258 -ENG:6.7:Liter •
                                                                       TRN:6-SPD_AUTO
09:23 27APR21 15112 30APR21
LINE OPCODE TECH TYPE HOURS                                                                                                     T               NET           TOTAL

    56047 test drive with service manger balanced both front tires and
  .. totatdtitibm44..i4eftd:.                                                              dw.Y;-.keftIt•ogt-,,
                                                                                                 .            ttrei4 nbwlilqht';q-ont - ;'-H--
                                                   ****************************************************                                                                                                                                                                    .
                ,..,,,,,,,,......1;411 rwt-V4.4.i. ...14-..t.t.%!;:f:;,V•41:1.: !.';'in...'T.W.:,`,.',.';..:'•••'g.•.  ,,••.,-,:r.!...:r..'.';',:'g.1.::n.P.:... ::4'-'                             - i ,•;•1-;;.••!--ligi'AP -
                                                                                                                                                                                     :1"Nhfili";it.:.....                          .   - . .."1:141.4Y4.4X&.i.';;P,
                                                                                                                                                                                                                                                                  PA:
                                                                                                                                                                                                                                                                    st.          ;...;*.ziN r1,Z
                                                                                                                                                                                                                                                                      .M4,••••'.4.
                                                                                                                                                                                    :
 • ,• ......•:.:.k.,....-es'l      , ,,,, ,          , ,, ::: 1:...:,?.::     , -,:“ ,:..;': •,,,.;.::::: ,':: '.::::••*i.•.:::-:: .:.'• l'• E'..'.': :':: ::!:!%.: :,. ii r,
                                                                                                                                                                            ::;?-•;...“• irxr.•'1;1.Pa..:
                                                                                                                                                                                                        ,    ;..1:::.t.".*::.: • .
                                                                                                                                                                                                          :n..                          •   • ..,,,,,M•riget41....V.I.WV;14:41.:
 EST: 64.87.                                            29APR21 16:19 SA: 32357                                                                                                                                     •
                                  ,1•,•••Z''.'4.";'.';',:z;Z::
                                                          , ,                                           ..ivi.-..li:',:.;,.'i ::....;•...0 i,,,,, :'. .': :..' ...e.t:-.
                                                             ''',;:'•::.•<:- "•-....;•i•'-•,;.:•"•• r,:;..                                                                                     ....i.-.441,---v...,:..r.m.v.
                                                                                                                                                                                                                         ,   0-4...-0-4:44,41;-.0.st..,. :t4;-...:::::-.PA-it:t.t....:v.,•. ...,;--;•
    ,,,, , 4tIz'yli•;.ZW.. f;W,';'
 ************************************A 4**********
                                                                                                                                                                                                                                                                                                 '"••.$1'• i     '44 '
                                       .     ,
                                                                                                                                •
                       4
                                                                 "44:i4.:"4:          1 .
                                                                                        447;3V4g.. e•la
                                                                                                      .?•te;%Vii..:q:                                                                                                 •,••                                                                    :ge•••••'44:
                                                                                                                                                                                                                                             ••••          •Z•••••                     • -
                                                       • ••t• •••••••••••.:4.}:'"
                                                                                .4.:.!:      1.• •

                                                                                                                                                                                                        44 44.,!+
                                                                                                                                                                                                            ,r'      deara.V4.1-1
                                                                                       •

                                                                       ' 7APR21                                        2 ' 7                        325Q                                      "   '4j                          41
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                     •

                                                                                                                                                                                                   •
            C.ONTACT'a.t;                                                     •                                                                         •
                                                                                                                                                                                              Pf1  ,-
                                                                                                                                                                            ,                 •,1),
                                                                                                                                                                                                                                                                           •

                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                            • on ........
                                                                                                                                                                            S
                                             f•G
                    4,:nrree                                                                                                                                                                                                                                                       .14-Pp:

                                                                              `5+.4 4.•
                                                                                                                                              de-order.
        ,,,,           ;;;I:4•04.>* .v,
                                      1:                                                                                                                                                                                                                                                N:4;0
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            •%:;14
                                                                                                                                                                                                                                                                                              4..ef .           .
  .t.                                                                                                                               •                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                 .



                                                                                                                                                                                                         4 .1.
 • .:s::: .• •. g:,: :.;:,.,:re.iff:t
                       :            .:Pfr:                   ;r4:1:6..cailf.TI:g.'tz :itliklt. • .;0,1
                                        . .t.Elittl,14111.0:17                                                                                                                                          4sk"                                                                                                    s•kl.f!!
                        ?
                        .1.!•:ty,••:.:.eiX;Z,                                                       ••:°:;•k• •.•                       •               r   •       •• ...T.'
                                                                                                                                                                           .
                                      .''1"`1.1%:
                                      .        .3!•
                                                  •
                                                  •,•
                                                    •••
                                                      ••
                                                       ••
                                                                                                                                            ;• .•.; •

                        •.„•.!.                        :             :•••••                            i•
                                                                                                        ::,•1(
                                                                                                             .1: -.
                                                                                                                  ;•;
                                                                                                                                                                                    •
                                                                                                                                                                                                  ••••!k‘t
                                                                                                                                                                                                  !
                                                                                                                                                                                                             .
                                                                                                                                                                                                                     •    •
                                                                                                                                                                                                                    :!'!:iVe.:74V:e.•:::'!     .....
                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                   ••r:"11:tS7f,atf.
                                                                                                                                                                                                                                                           ....,iSg.
                                                                                                                                                                                                                                                                   •                                            r
                                                                                                            4...


                                                                                                                                                                        • ••• ••••••• •4•••
       • •.                                t ;•••                                 .;                                                                                                                                                                                        ....?"•
                                                                                                                                                                                                                                                                                  •'5`14-44'
                                                                                                                                                                                                                                                                                           "-
                                  •                                                                                                                                                                                                                    •
                      •;.e.! e                                                                                                                                   . .,,........„,.. . . — „L.. .y.u..,..... ,.. ....,. —I.:A.:pc...a:•,,,,,, • •::.r...I......e.0.s ,, •I' I.: ...., I'                               ..•• ...:
                                                                                                                                                                                        %4•
                                                                                                                                                                                r:..4.1%,• ; ;;:..*:r.f.•••,,:: ... ::?;..11.4M.................11.4.4.X.I.:Vil tr;




                                           i
                                           '-
                                            )44" •                                                                                                                                      ....!.1.11,p0:11mli,,pW74..PN;W:..:01i:
                                                                                                                                                                                        .                                     . 1114MilaNIA:4;ii                                                                            .
                                                                                                                                                                                                    i.r.I.I.'                                                                                     '..; .-.•••
                                                                                                                                                                                                                                •...?:V•••?.,...Ig
                                                                                                                                                                                                                   ...;,!.g...-e"
                                                                                                                                                                                                         ... ...Si.!
                                                                                                                                                                                                                   .                       .
                                                                                                                                                                                                        ..:-I •,•• •••'......Z..:1•,Ei.;:rt, 41                          ....                      1fii:Z.
                                                                                                                                                                                                                                                                                1"' ...... !.T.rgi7:
                                                                                                                                                                                                                                                                           • •••'



                                                                                                                                                                                                                    LABOR AMOUNT                                                               0..00
                                                                                                                                                  ALL PARTS AND LABOR                                               PARTS AMOUNT                                                               0.00
                                                                                                                                                  ARE GUARANTEED FOR 12
                                                                                                                                                  MONTHS on 12.000 MILES                                            OAS, OIL, LUBE                                                             0.00
                                                                                                                                                  - WHICHEVER COMES FIRST                                           SUBLET AMOUNT                                                            _ 0.00
                                                                                                                                                  (EXCLUDING      RENIAN-
                                                                                                                                                   UFACTURED   OR   USED                                            MISC. CHARGES                                                              0.00
                                                                                                                                                  PARTS)                                                            TOTAL CHARGES                          .                                   0.00
      Thank you for choosing Northgate Ford. I acknowledge the                                                                                                                                                      LESS INSURANCE                                                             0. 00
      accuracy of the description of the problem(s) and/or                                                                                                                                                          SALES TAX                                                                  0.00
      symptom(s) experienced as stated on this repair order.
                                                                                                                                                                                                                    PLEASE PAY
                                                                                                                                                                                                                    THIS AMOUNT                                                    I
                                                                                                                                                                                                                                                                                        r0
       CUSTOMER                                    '        SIGN                             OR                              INITIAL:.
                                                                                                                                                                                                                        CUSTOMER
   Ciff114, 2ol• r.t•It                           ,iveire rept 2. MO •
                                           90Vies..
                                                                                                                                        CUSTOMER COPY
E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 39 of 41 PAGEID #: 39




                                      Exhibit C




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 40 of 41 PAGEID #: 40




                              LAW OFFICE OF RONALD J. BOLZ,PLLC

                                                 30928 Ford Road
                                               Garden City, MI 48135
                                               Phone: 1-888-453-6667
                                                Fax: 1-888-334-8333
                                               www.LemonAuto.com
                                              RBolz@LemonAuto.com

                                                  July 23, 2021


           Ford Motor Company
           c/o CT Corporation System
           4400 Easton Commons Way, Ste. 125
           Columbus, Ohio 43219

                   RE:    2018 Ford F-350
                          VIN: 1FT8W3BT2JEB88258

           To Whom It May Concern:

                  Please be advised that I represent Angelo Walton regarding the sale of the
           above-referenced vehicle at Northgate Ford on or about July 7, 2018. Mr. Walton,
           pursuant to the Ohio Uniform Commercial Code, which covers breach of express and
           implied warranties, revocation of acceptance and other rights and remedies, the Federal
           Magnuson-Moss Warranty Act and other rights and remedies, does hereby revoke
           acceptance of the 2018 Ford F-350, and is prepared to file suit to effect revocation of
           acceptance, cancellation of the sale, return of the vehicle, and payment to him of all
           monies expended, putting him back in the position he was prior to the contract.

                  Mr. Walton intends to hold Ford Motor Company liable for all other foreseeable
           damages due to the nonconforming vehicle and breach of warranties, including
           attorneys' fees incurred with enforcing his rights pursuant to but not limited to the
           following: ORC 1302.26, ORC 1302.27, ORC 1302.66, ORC 1302.85, ORC 1302.88,
           ORC 1302.89, ORC 1302.93, ORC 1345.09, 15 U.S.C. 2301; 15 U.S.C. 2308, and 15
           U.S.C. 2310(d)(1) and (2).

                   Since the date Mr. Walton took delivery, the 2018 Ford F-350 has been in for
            repairs on numerous occasions and been out of service due to defects for an excessive
            amount of time. If you do not contact us in writing within 7 days of this letter and
            acknowledge your breach of warranties and sale of a nonconforming good, we will bring
            an action seeking all remedies available under the law.




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00607-MRB Doc #: 1 Filed: 09/22/21 Page: 41 of 41 PAGEID #: 41




           Ford Motor Company
           July 23, 2021
           Page Two



                  If I do not hear from you within 7 days, I will assume that you refuse to
           acknowledge your breach of warranty and the nonconforming nature of the vehicle.
           Please be advised that if you do not allow return of the vehicle, my client will be forced
           to continue to use the vehicle to mitigate his damages. However, if you wish for Mr.
           Walton to discontinue use of the vehicle and thereby increase his damages, please
           advise me in writing immediately. If I do not hear otherwise, I will assume that you
           authorize his continued use of the vehicle to minimize his damages.

                 Please be advised that we are asserting an attorney's lien on any and all
           proceeds in this matter. All further communications with Mr. Walton must be directed
           through my office.

                   Thank you for your anticipated cooperation.

                                                 Very truly yours,

                                   LAW OFFICE OF RONALD J. BOLZ,PLLC



                                           Christopher A. Winkler, Esq.

            CAW/snh

           cc:     Angelo Walton




E-FILED 08/18/2021 03:45 PM / CONFIRMATION 1099821 / A 2102907 / COMMON PLEAS DIVISION / IFIJ
